Monzon v Porter (2019 NY Slip Op 08107)





Monzon v Porter


2019 NY Slip Op 08107


Decided on November 8, 2019


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 8, 2019

PRESENT: SMITH, J.P., LINDLEY, DEJOSEPH, NEMOYER, AND CURRAN, JJ. (Filed Nov. 8, 2019.) 


MOTION NO. (1325/18) CA 18-01090.

[*1]MARGARET L. MONZON, PLAINTIFF-APPELLANT,
vJOHN A. PORTER, M.D., DEFENDANT-RESPONDENT, ET AL., DEFENDANT.

MEMORANDUM AND ORDER
Motion for reargument denied.